Citation Nr: 0732643	
Decision Date: 10/17/07    Archive Date: 10/26/07

DOCKET NO.  06-28 027A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
The Republic of the Philippines


THE ISSUE

Whether the veteran filed a timely Substantive Appeal 
regarding the propriety of a reduction of payments due to the 
death of the veteran's dependent spouse.


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had recognized guerrilla and Philippine Army 
service from August 1943 to April 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 administrative 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, the Republic of the Philippines, which 
determined that the veteran had not timely appealed a June 8, 
2004 document that informed him of a reduction of payments 
due to the death of the veteran's dependent spouse.  Thus, 
the only issue presently before the Board is whether the 
veteran submitted a timely Substantive Appeal and thereby, 
perfected his appeal regarding the propriety of the reduction 
of payments.

In July 2007, a motion to advance the veteran's appeal on the 
Board's docket was granted.  Also in July 2007, the American 
Legion submitted a "Written Brief Presentation" on the 
veteran's behalf.  The claims file, however, did not include 
a VA 21-22 designating the American Legion as the veteran's 
representative.  Therefore, in August 2007, the Board sent 
the veteran a letter notifying him that there was no formal 
selection of a representative in the record.  The veteran was 
provided with a VA From 21-22 and instructed to complete the 
form if he wished to select a representative.  He was also 
notified that review of his appeal would be suspended for 60 
days, but that if he did not respond within that time period, 
the Board would assume that he did not desire representation.  
The veteran did not respond within 60 days; therefore, the 
Board assumes the veteran does not desire representation and 
will proceed with the adjudication of the appeal.

The Board notes that the veteran is currently service 
connected for chronic schizophrenia, rated as 50 percent 
disabling.  In a December 2004 rating decision, the RO found 
that the veteran was not competent to handle the disbursement 
of funds.  The veteran's daughter (guardian) has assisted the 
veteran with his appeal.


FINDINGS OF FACT

1. The RO notified the veteran in a June 8, 2004 letter that 
his payments would be reduced due to a change in his marital 
status and/or dependency status; the veteran's wife had died 
in June 1992 but the RO did not receive notice of her death 
until May 2004.

2. The veteran filed a timely Notice of Disagreement, and the 
RO mailed a Statement of the Case (SOC) to the veteran on 
August 1, 2005.

3. The veteran submitted a VA Form 9, Appeal to Board of 
Veterans' Appeals, which was received by the RO on October 
13, 2005.

4.  The veteran did not file a Substantive Appeal within one 
year of June 8, 2004 or within sixty days of August 1, 2005; 
and he did not submit a request for extension of time for 
filing a Substantive Appeal.


CONCLUSION OF LAW

The veteran did not timely appeal the propriety of a 
reduction of payments due to the death of his spouse.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 
20.302, 20.303, 20.304, 20.305, 20.306 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Board has considered whether the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002), applies to the instant 
case.  The VCAA redefines VA's duty to assist, enhances the 
duty to notify claimants about the information and evidence 
necessary to substantiate a claim, and eliminates the 
requirement that a claim be well grounded. It does not apply 
to matters on appeal, however, when the issue is limited to 
statutory interpretation, as in the instant case.  See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also 
VAOPGCPREC 5-2004 (June 23, 2004) (VA not required to provide 
notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).  Consequently, the Board is not required to 
address the RO's efforts to comply with the VCAA with respect 
to the issue here on appeal.

Instead, the threshold question that the Board must resolve 
is whether the veteran entered a timely Substantive Appeal 
following the June 8, 2004 notification of the reduction of 
his payments.  If the veteran did not file a timely 
Substantive Appeal, then the appeal fails for want of 
jurisdiction.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).

Law and Regulations

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after the issuance of a SOC has been 
furnished, a timely filed Substantive Appeal.  38 C.F.R. § 
20.200.  A Substantive Appeal consists of a properly 
completed VA Form 9 or correspondence containing the 
necessary information.  See 38 C.F.R. § 20.202.  As a general 
rule, a Substantive Appeal must be filed within sixty days 
from the date that the agency of original jurisdiction mails 
the SOC to the appellant or within the remainder of the one-
year period from the date of mailing of the notification of 
the determination being appealed, whichever period ends 
later, to perfect an appeal of any issue adjudicated by the 
RO.  See 38 U.S.C.A. § 7105(a), (b)(1); 38 C.F.R. § 20.302.  
If an appeal is not perfected within the time specified by 
the regulation, the RO's determination becomes final.  See 38 
U.S.C.A. § 7105(c).  Once an RO's decision becomes final, 
absent submission of new and material evidence, the claim may 
not be reopened or readjudicated by VA.  See 38 U.S.C.A. § 
5108.

An extension of the sixty-day period for filing a Substantive 
Appeal may be granted for good cause.  A request for such an 
extension must be made in writing and must be made prior to 
expiration of the time limit for filing the Substantive 
Appeal.  See 38 C.F.R. § 20.303.  Except in cases where the 
submission of additional evidence requires the issuance of a 
Supplemental SOC (SSOC) pursuant to 38 C.F.R. § 19.31, the 
filing of additional evidence after receipt of notice of an 
adverse determination does not extend the time limit for 
initiating or completing an appeal from that determination.  
See 38 C.F.R. §§ 20.303(b), 20.304.

When the Rules require that any written document be filed 
within a specified period of time, a response postmarked 
prior to expiration of the applicable time limit will be 
accepted as having been timely filed.  In the event that the 
postmark is not of record, the postmark date will be presumed 
to be five days prior to the date of receipt of the document 
by VA.  In calculating this 5-day period, Saturdays, Sundays 
and legal holidays will be excluded.  38 C.F.R. § 20.305.  
38 C.F.R. § 20.306 lists the legal holidays.

The Court has held that the formality of perfecting an appeal 
to the Board is part of a clear and unambiguous statutory and 
regulatory scheme which requires the filing of both a notice 
of disagreement and a formal appeal.  When an appellant fails 
to file a timely appeal, and does not request an extension of 
time in writing before the expiration of time for the filing 
of the Substantive Appeal, he or she is statutorily barred 
from appealing the decision of the agency of original 
jurisdiction.  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  
Under 38 U.S.C.A. § 7105(d)(3), questions as to timeliness or 
adequacy of response shall be determined by the Board.

Factual Background

The veteran receives compensation payments because he is 
service connected for chronic schizophrenia, rated as 50 
percent disabling.  In a June 8, 2004 letter, the veteran was 
informed that his payments would be reduced.  The basis for 
the reduction of the payment was the death of his wife.  The 
record indicates that she died in June 1992 but that the RO 
did not receive notice of her death until May 2004.  In a 
June 29, 2004 letter, the veteran was informed that he was 
indebted to the United States Government for $3009.00 due to 
the overpayments from July 1992 to May 2004, during which 
time the veteran had received the compensation amount 
allocated to a veteran with a dependent wife, although he 
should have received the compensation amount allocated to a 
widowed veteran.  On April 19, 2005, the RO received a letter 
that it considered to be a Notice of Disagreement to this 
reduction of payments.

On August 1, 2005, the RO issued the veteran an SOC regarding 
the propriety of the reduction of payments due to death of 
his spouse.  The letter prefacing the SOC informed the 
veteran that in order to complete the appeal, he must file a 
formal appeal.  He was informed that a VA Form 9, Appeal to 
the Board of Veterans' Appeal, was enclosed, and that he 
could use this form to complete his appeal.  Further, he was 
informed that he must file the form with the RO within 60 
days of the date of this letter or within the remainder, if 
any, of the one-year period from the date of the letter 
notifying him of the action that he has appealed.  The letter 
noted that if the RO did not hear from the veteran within 
this period, his case would be closed.  The letter also noted 
that, if the veteran needed more time to file the appeal, he 
should request more time before the time limit for filing the 
appeal expires.

The RO received the veteran's Substantive Appeal (VA Form 9) 
on October 13, 2005.  The veteran's daughter wrote the RO a 
letter noting the submission of the VA Form 9.  The VA Form 9 
was dated October 1, 2005 by the veteran.  The letter was 
dated October 1, 2005 by the veteran's daughter.  The claims 
file also includes the envelope in which the VA Form 9 and 
letter were sent.  It is also date stamped October 13, 2005, 
but the envelope is not postmarked nor does it have a stamp.  

In November 2005, the RO sent the veteran a letter notifying 
him that he had not timely filed his substantive appeal.  In 
addition, the veteran was notified that he could appeal the 
issue of timeliness.  In the veteran's subsequent appeal of 
the issue of timeliness, he, and his daughter on his behalf, 
have continued to contend that the reduction of payments was 
improper.  The veteran has not provided any argument 
regarding the issue of timeliness of appeal.

Analysis

As outlined above, the veteran was mailed the SOC on August 
1, 2005.  The veteran did not submit additional evidence that 
required the issuance of an SSOC.  The veteran did not make a 
request for an extension of the deadline for submitting his 
Substantive Appeal.  As the SOC was issued more than a year 
after the June 8, 2004 notice of reduction of payments that 
is on appeal, the veteran had to file the substantive appeal 
within 60 days of the August 1, 2005 SOC.

August 1, 2005 was a Monday.  60 days from that date is 
September 30, 2005.  Although the Substantive Appeal and the 
accompanying letter from the veteran's daughter are dated 
October 1, 2005, they were not received until October 13, 
2005, as evidenced by the date stamp on the letter and 
envelope.  As outlined above, 38 C.F.R. § 20.305 provides 
that when the Rules require any written document to be filed 
within a specified period of time, a response postmarked 
prior to expiration of the applicable time limit will be 
accepted as having been timely filed.  In this case, as there 
is no postmark, 38 C.F.R. § 20.305 provides that the postmark 
date will be presumed to be five days prior to the date of 
receipt of the document by VA.  Therefore, excluding the 
intervening Saturday, Sunday, and holiday (Columbus Day), the 
postmark date is presumed to have been Wednesday, October 5, 
2005.  Thus, the Substantive Appeal, VA Form 9 was filed 
beyond the 60 day time limit, and was untimely.

The veteran has not made any argument that the Substantive 
Appeal was timely.  In the April 2006 Notice of Disagreement 
and September 2006 Substantive Appeal regarding the 
timeliness of appeal, the veteran has continued to contend 
that the reduction of payments was improper and did not make 
any contention that the October 2005 Substantive Appeal was 
timely 

In view of the foregoing, the Board finds that the veteran 
did not timely file a Substantive Appeal.


ORDER

As an appeal of the June 8, 2004 notice of reduction of 
payments was not perfected, the appeal of that decision is 
dismissed.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


